Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/28/2022.
Claims 1-10, 12-22, and 24-26 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8, 13-14, 16-17, 20 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffner et al. (US 2017/0300402 A1).

Regarding claim 1, Hoffner et al. discloses
A method comprising: 
receiving, at a first mock-enabled software module of a multi-module system, a first request ([0013] discloses a system receiving a request from an application); 
wherein the first mock-enabled software module includes functionality for performing a function based on input values ([0020] discloses performing different functions based on the request. In some instances the function may be to mock the response to the request and in other instances the function may be to process the request normally at the backend server.); 
wherein the first request is a request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module ([0023] discloses the mock server mocking the response to the application based on the intercepted request and sending the mock response to the application), and 
wherein the first request includes or references a first set of input values for the functionality of the first mock-enabled software module ([0018] discloses set field references which includes different specified scenarios to be performed on the requests by the mock server or the backend); 
determining, by the first mock-enabled software module, whether one or more values, of the first set of input values, are mapped, in an input-value-to- mock-value mapping, to any set of mock output values ([0033] discloses determining whether there is a pattern and/or response template present in the pattern and/or response template store corresponding to the request); 
in response to determining that one or more values, of the first set of input values, are mapped to a particular set of mock output values, causing the particular set of mock output values to be sent as input to a consumer software module of the multi-module system ([0033] discloses returning, the pattern and/or response template corresponding to the request which may have been enriched, the mock response to the application which is analogous to the consumer software module as illustrated in Fig. 2); comprising:
the first mock-enabled software module causing an identifier of the particular set of mock output values to be sent to a target mock-enabled software module, other than the first mock-enabled software module and downstream from the first mock-enabled software module ([0055] discloses an order request which contains an identifier in which the mock response should include an error message. As illustrated in Fig. 1, the mock server may provide an initial mock response which get sent to the mock server extension to include the error message. [0033] teaches that the response template indicate information to include in the mock response and the response enricher may define error scenarios to be incorporate into the baseline response body. Therefore, the mock server may be seen to be the first-mock enabled software module and the mock server extension which further includes other modules to be a target mock-enabled software module which contains other mock-enabled modules. Where the mock server extension is downstream from the mock server as illustrated in Fig. 1), 
wherein the target mock-enabled software module is a target of the particular set of mock output values ([0055] discloses that the interception of the identifier within the order request starting with a particular sequence should include a mock response with an error message. The indication of an error message to be included implies the response enricher from the mock server extension is the target of the initial mock response from the mock server ), and 
wherein the target mock-enabled software module sends the particular set of mock output values in response to receiving the identifier of the particular set of mock output values ([0055] sends the mock response including the error message from the response enricher module of the mock server extension in response to receiving the identifier of the order request to indicate that the current user is not authorized to submit such requests)
receiving, at the first mock-enabled software module, a second request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module ([0032] discloses the system including the backend to process the OData requests from the application using the backend software modules to process the requests), wherein the second request includes or references a second set of input values for the functionality of the first mock-enabled software module ([0018] discloses set field references which includes different specified scenarios to be performed on the requests by the mock server or the backend); 2Docket No. 60475-0028 
wherein the first set of input values is different than the second set of input values ([0041] discloses a browser handle request different than the first request); 
determining, by the first mock-enabled software module, whether one or more values, of the second set of input values, are mapped, in the input-value- to-mock-value mapping, to any set of mock output values ([0041]-[0042] discloses no corresponding mocked data to the request); 
in response to determining that no set of mock output values is mapped, in the input-value-to-mock-value mapping, to any values of the second set of input values, using, as input for the functionality of the first mock-enabled software module, the second set of input values to cause the functionality of the first mock-enabled software module to produce a set of produced output values ([0041]-[0042] and [0049] discloses when there is no corresponding mocked data to the request, the request is sent to the backend for processing the request which would trigger the backend to process the request and send the response back to the application as further illustrated in Fig. 2 element 230); and 
causing the set of produced output values to be sent as input to a consumer software module of the multi-module system (Fig. 2, element 230 where no extension handle corresponds to the request, the backend processes the request and sends the response to the application); 
wherein the method is performed by one or more computing devices ([0028] discloses the one or more computing devices as illustrated in Fig. 1).

Regarding claim 2, The method of Claim 1, Hoffner et al. further discloses 
wherein the consumer software module to which the particular set of mock output values is sent is the same as the consumer module to which the set of produced output values is sent (Fig. 2 where the response is either returned from the mock server or the backend to the application).  

Regarding claim 4, Hoffner et al. discloses The method of Claim 1, further comprising:
using, as input for the functionality of the first mock-enabled software module, one or more values of the first set of input values to cause the functionality of the mock-enabled software module to produce a particular set of output values ([0042] discloses the mock server access JSON file(s) to determine whether any of the information in the JSON file(s) corresponds to the request and further use the information from the JSON file(s) to generate the mock request); and
causing the particular set of output values to be sent, with the particular set of mock output values, as input to the consumer software module to which the particular set of mock output values is sent ([0033] discloses mock output to be sent from the mock server to the mock server extension in which additional information and/or error messages may be included in the mock response from the response template and/or the response enricher. Therefore, based on the different modules within the mock server extension that the mock response gets sent to does the final mock response include additional information and/or error messages which gets sent to the application).

Regarding claim 5, The method of Claim 1, Hoffner et al. further discloses
wherein the one or more values, of the first set of input values, are mapped to the particular set of mock output values based, at least in part, on an identifier of the particular set of mock output values comprising each value of the one or more values of the first set of input values ([0004] discloses determining that request corresponds to information stored in a file in which the response includes a Uniform Resource Identifier URI or a URI pattern matching a URI in the request)

Regarding claim 8, The method of Claim 1, wherein:
the method further comprises: in response to detecting that the one or more values, of the first set of input values, are mapped to the particular set of mock output values causing a particular value of the first set of input values to be sent as input to the consumer software module to which the particular set of mock output values is sent ([0020] particular requests to be mocked while others may not be and are rather processed on the backend. Or a backend response may be further enriched with supplemented additional warnings from the mock server to be sent to the application). 

Regarding claim 13, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 1. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 14, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 2. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 16, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 4. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 17, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 5. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 20, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 8. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Regarding claim 25, The method of Claim 1, wherein: 
the particular set of mock output values comprises a partial set of mock output values (Hoffner et al. [0020] discloses in some instances the response to the request may be from a backend server which may be supplemented with additional warning(s), additional error message(s), success message(s) and/or other additional content which is based on the response being sent to the mock server extension [0033] illustrated in Fig. 1.); and 
the method further comprises: 
10Docket No. 60475-0028the target mock-enabled software module invoking one or more additional software modules, of the multi-module system, to retrieve a set of output values produced based on functionality of the one or more additional software modules (Hoffner et al. [0033] discloses that additional modules within the mock server extension illustrated in Fig. 1 may be invoked to modify the output of the response based on the functionality of the modules in mock server extension); 
causing the set of output values to be sent, with the particular set of mock output values, as input to the consumer software module to which the particular set of mock output values is sent (Hoffner et al. Fig. 2 illustrates the output being sent to the application which includes outputs from the different modules from the mock server extension).

Regarding claim 26, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 25. Thus claim 26 is also rejected under the same rationale as cited in the rejection of claim 25 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US 2017/0300402 A1) in view of Yao et al. (US 2018/0060220 A1).

Regarding claim 9, Hoffner et al. teaches The method of Claim 1, further comprising: 
Hoffner et al. lacks
the consumer software module producing a first set of output values based, at least in part, on the consumer software module consuming the particular set of mock output values;
determining whether the consumer software module passes a first test based, at least in part on the first set of output values;
the consumer software module producing a second set of output values based, at least in part, on the consumer software module consuming the set of produced output values;
determining whether the consumer software module passes a second test based, at least in part, on the second set of output values.
Yao et al. teaches
the consumer software module producing a first set of output values based, at least in part, on the consumer software module consuming the particular set of mock output values (Yao et al. Fig. 2 element 208 discloses providing mock downstream response to the service under test and [0098]-[0099] service under test may emit a reply or an answer after consuming and processing mock downstream response);
determining whether the consumer software module passes a first test based, at least in part on the first set of output values (Yao et al. [0098]-[0099] determines whether the test cases succeeded or failed based on the received and processed response); and
the consumer software module producing a second set of output values based, at least in part, on the consumer software module consuming the set of produced output values (Yao et al. Fig. 2 element 208 discloses providing mock downstream response to the service under test and [0098]-[0099] service under test may emit a reply or an answer after consuming and processing mock downstream response.);
determining whether the consumer software module passes a second test based, at least in part, on the second set of output values (Yao et al. [0098]-[0099] determines whether the test cases succeeded or failed based on the received and processed response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffner et al. to incorporate the teachings of Yao et al. to “the consumer software module producing a first set of output values based, at least in part, on the consumer software module consuming the particular set of mock output values; determining whether the consumer software module passes a first test based, at least in part on the first set of output values; the consumer software module producing a second set of output values based, at least in part, on the consumer software module consuming the set of produced output values; determining whether the consumer software module passes a second test based, at least in part, on the second set of output values.” in order to efficiently and precisely test in between each of the phases to prevent accumulated error halting of the overall system.

Regarding claim 21, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 9. Thus claim 21 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US 2017/0300402 A1) in view of Young (US 2015/0363302 A1).

Regarding claim 3, Hoffner et al. teaches
The method of Claim 1, 
the Hoffner et al. lacks
wherein the consumer software module to which the particular set of mock output values is sent is different than the consumer software module to which the set of produced output values is sent 
Young teaches
wherein the consumer software module to which the particular set of mock output values is sent is different than the consumer software module to which the set of produced output values is sent (Young [0084] teaches communication module to transmit different data to different devices based on the data/identifiers received). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffner et al. to incorporate the teachings of Young et al. to “wherein the consumer software module to which the particular set of mock output values is sent is different than the consumer software module to which the set of produced output values is sent ” in order to efficiently provide correct data to each module and prevent halting of the overall system.

Regarding claim 15, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 3. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 6-7, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US 2017/0300402 A1) in view of Pullo (US 2009/0150895 A1).

Regarding claim 6, Hoffner et al. discloses The method of Claim 5, wherein: -26-60475-0028
Hoffner et al. lacks
each value of the one or more values, of the first set of input values, is associated with a property name; and 
the identifier of the particular set of mock output values further comprises the property name of each value of the one or more values of the first set of input values.
Pullo teaches
each value of the one or more values, of the first set of input values, is associated with a property name (Pullo Fig. 4); and 
the identifier of the particular set of mock output values further comprises the property name of each value of the one or more values of the first set of input values (Pullo Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffner et al. to incorporate the teachings of Pullo to “each value of the one or more values, of the first set of input values, is associated with a property name; the identifier of the particular set of mock output values further comprises the property name of each value of the one or more values of the first set of input values” in order to efficiently provide sufficient data to the tester to fully grasp the overall testing of the system.

Regarding claim 7, The method of Claim 1, Pullo further teaches wherein: the one or more values, of the first set of input values, comprise multiple values; and the particular set of mock output values is mapped, in the input-value-to-mock-value mapping, to the combination of the multiple values (Pullo Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffner et al. to incorporate the teachings of Pullo to “wherein: the one or more values, of the first set of input values, comprise multiple values; and the particular set of mock output values is mapped, in the input-value-to-mock-value mapping, to the combination of the multiple values” in order to efficiently provide accurate test results from multiple different request scenarios.

Regarding claim 18, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 6. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 19, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 7. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US 2017/0300402 A1) in view of in view of Hardy et al. (US 9,838,482 B1).

Regarding claim 10, Hoffner et al. discloses The method of Claim 1, wherein: 
the Hoffner et al. lacks
the first set of input values are sent, to the first mock-enabled software module, as part of a request from the consumer software module to which the particular set of mock output values is sent;
the first mock-enabled software module causes the particular set of mock output values to be sent
Hardy et al. teaches
the first set of input values are sent, to the first mock-enabled software module, as part of a request from the consumer software module (Hardy et al. [col. 8, lines 52-56]: “In one example, the selection key can be transmitted in the header, but other techniques can be used, such as including the selection key as part of the data in the request or sending it in a separate request.”); and 
the first mock-enabled software module is the particular mock-enabled software module (Hardy et al. [col. 4, lines 11-12]: “The deterministic function 170 can be the same or different from deterministic function 140.” Where Hardy et al. teaches the concept of one module being the same as another).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffner et al. to incorporate the teachings of Hardy et al. to “the first set of input values are sent, to the first mock-enabled software module, as part of a request from the consumer software module; the first mock-enabled software module is the particular mock-enabled software module” in order to efficiently use computing resources without performing multiple transactions and wasting time waiting on data and allowing functionality to be the same based on the requirements.

Regarding claim 22, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 10. Thus claim 22 is also rejected under the same rationale as cited in the rejection of claim 10 above.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US 2017/0300402 A1) in view of Kadioglu et al. (US 2018/0173605 A1) and further in view of Huang (US 4,499,555 A).

Regarding claim 12, Hoffner et al. discloses The method of Claim 1, wherein: 
the Hoffner et al. lacks	
the particular set of mock output values comprises a whole set of mock output values
one or more intervening mock-enabled software modules, of a series of mock-enabled software modules of the multi-module system, are mid-stream between the first mock-enabled software module and the target mock-enabled software module;
the series of mock-enabled software modules further comprises the first mock-enabled software module;
the first mock-enabled software module causing the identifier of the particular set of mock output values to be sent to the target mock- enabled software module comprises:
each of the series of mock-enabled software modules sending, to a subsequent software module in the series of mock-enabled software modules, at least the identifier of the particular set of mock output values
the target mock-enabled software module receiving the identifier of the particular set of mock output values from a last software module of the series of mock-enabled software modules.
Kadioglu et al. teaches
the particular set of mock output values comprises a whole set of mock output values (Kadioglu et al. [0031]: “The complete set of candidate test configurations covers every possible combination of values for the set of test parameters. In this example, a complete set of candidate test configurations includes eight test configurations,”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffner et al. to incorporate the teachings of Kadioglu et al. to “the particular set of mock output values comprises a whole set of mock output values” in order to efficiently allow full and accurate testing with the complete set of data.
Huang teaches
one or more intervening mock-enabled software modules, of a series of mock-enabled software modules of the multi-module system, are mid-stream between the first mock-enabled software module and the target mock-enabled software module (Huang [claim 10]: “a serial chain of sorting modules; means in each module in said series for receiving two sequentially applied keys; and means in each module normally operative to determine an order for transmitting said keys to the next module in said series by comparing the values of said keys.”); 
the series of mock-enabled software modules further comprises the first mock-enabled software module (Huang [claim 10]: “a serial chain of sorting modules; means in each module in said series for receiving two sequentially applied keys; and means in each module normally operative to determine an order for transmitting said keys to the next module in said series by comparing the values of said keys.”);
-28-60475-0028the first mock-enabled software module causing the identifier of the particular set of mock output values to be sent to the target mock-enabled software module comprises: 
each of the second series of mock-enabled software modules sending, to a subsequent software module in the second series of mock-enabled software modules, at least the identifier of the particular set of mock output values (Huang [claim 10]: “a serial chain of sorting modules; means in each module in said series for receiving two sequentially applied keys; and means in each module normally operative to determine an order for transmitting said keys to the next module in said series by comparing the values of said keys.”); and 
the target mock-enabled software module receiving the identifier of the particular set of mock output values from a last software module of the series of mock-enabled software modules (Huang [claim 10]: “a serial chain of sorting modules; means in each module in said series for receiving two sequentially applied keys; and means in each module normally operative to determine an order for transmitting said keys to the next module in said series by comparing the values of said keys.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffner et al. to incorporate the teachings of Huang to “one or more intervening mock-enabled software modules are mid-stream between the first mock-enabled software module and the particular mock-enabled software module within the series of one or more mock-enabled software modules; a second series of mock-enabled software modules comprises the first mock-enabled software module, and the one or more intervening mock-enabled software modules; each of the second series of mock-enabled software modules sending, to a subsequent software module in the second series, at least the identifier of the particular set of mock output values; the particular mock-enabled software module receiving the identifier of the particular set of mock output values from a last software module of the second series” in order to efficiently allow multiple processing operations to be performed depending on the different conditions each of the modules faces.

Regarding claim 24, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 12. Thus claim 24 is also rejected under the same rationale as cited in the rejection of claim 12 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-22, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 8:30-3:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                                                                                                                                                                                                               
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193